Citation Nr: 1028493	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-26 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an increased rating for hallux valgus with 
tender callosities, right foot, currently rated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for hallux valgus with 
tender callosities, left foot, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern


INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decision rendered by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  That decision continued the evaluation of hallux 
valgus with tender callosities, right and left foot, at 10 
percent disabling for each.

In December 2006 the Veteran testified during a hearing held at 
the RO.  A transcript of the proceeding is of record. 


FINDING OF FACT

The Veteran's hallux valgus with tender callosities, right and 
left foot, manifested by pain in the great toe, degenerative 
changes involving the first MTP joint, and multiple calluses, 
results in no more than a moderately severe disability. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 20 
percent, but not greater, for the Veteran's service-connected 
hallux valgus with tender callosities, right foot, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-5284 (2009).

2.  The criteria for the assignment of a disability rating of 20 
percent, but not greater, for the Veteran's service-connected 
hallux valgus with tender callosities, left foot, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-5284 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that Board address its reasons for rejecting 
evidence favorable to the veteran).

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

A. Duty to Notify

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must inform the claimant of any information and evidence not 
of record: (1) that is necessary to substantiate the claims; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claims, an October 
2005 letter satisfied the duty to notify provisions regarding the 
increased rating claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  This letter 
addressed the criteria for an increased rating for the Veteran's 
service-connected right and left foot conditions.  The RO 
explained that VA was responsible for obtaining relevant Federal 
agency and service medical records, and would provide a medical 
examination if necessary to decide the claim.  VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency and medical evidence of care provided.  The letter 
stated that the claimant could submit evidence showing that his 
condition had increased in severity, and  provided a list of such 
relevant evidence.  Therefore, the Board concludes that VA has 
fulfilled its duty to notify under the VCAA.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in the 
file.  The RO obtained the Veteran's progress notes from a 
November 2005 outpatient visit to the Detroit VAMC and the record 
from his February 2006 podiatry consult at the Detroit VAMC.  The 
Veteran has not referenced any outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.  
Additionally, the Veteran was given the opportunity to set forth 
his contentions during a hearing before the RO in December 2006.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where 
the evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).

In the present case, the Veteran was afforded such examinations 
in November 2005 and April 2007 at the Detroit VAMC.  During the 
course of the physical examinations, the examiners spoke with 
Veteran, reviewed his medical records, and took x-rays.  They 
made findings as to the Veteran's right and left foot conditions.  

Based on the above, the Board concludes VA satisfied its duty to 
assist and will proceed to a decision on the merits of the 
claims.  

				II.  Increased Rating Claims

The Veteran was granted service connection for bilateral hallux 
valgus with tender callosities in 1975.  In September 2005 the 
Veteran filed a claim seeking an increased rating for his 
bilateral foot condition.  In a January 2006 decision, the RO 
continued the 10 percent disabling evaluation for hallux valgus 
with tender callosities, right and left feet.  The RO noted in 
its evaluation that degenerative changes were considered as part 
of the findings related to the service-connected disability.  
Thus, the Board shall also consider the degenerative joint 
disease.  

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.2.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  The Board must also consider 
the effect of pain on those activities, if appropriate.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  When an appeal arises from the 
initially assigned rating, however, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran seeks a disability rating in excess of 10 percent for 
service-connected hallux valgus with tender callosities, right 
and left foot, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Under Diagnostic Code 5284, a 10 percent rating is 
warranted for a moderate foot injury.  A 20 percent rating is 
warranted for a moderately severe foot injury.  A 30 percent 
rating is warranted for a severe foot injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2009).  With actual loss of the use of the 
foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a.  The 
Board notes that the terms "mild," "moderate," and "severe" 
are not defined in the rating schedule.  Rather than applying a 
mechanical formula, VA must evaluate all the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6.  
The Board also notes that use of descriptive terminology such as 
"mild" by medical examiners, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§§ 4.2, 4.6 (2009).

At his November 2005 VA examination, the Veteran complained of 
severe foot pain caused by walking and standing, difficulties in 
performing daily activities, and recurrent bunion deformity.  The 
Veteran reported prior surgeries on both feet to correct his 
bunion deformities, and the examiner noted a "well-healed 
surgical incision of the great toe."  The examiner reported that 
the Veteran had pain with passive range of motion of the left and 
right great toes.  He had dorsiflexion of the great toe from 0 to 
approximately 10 degrees bilaterally.  The examiner noted "skin 
changes" but did not specifically report calluses.  X-rays 
revealed that the Veteran had an increase in bilateral hallux 
valgus deformities with degenerative changes involving the first 
metatarsophalangeal (MTP) joint.  The examiner concluded, 
however, that there was "no major functional impairment." 

Subsequent VA treatment records show the Veteran underwent a 
podiatry consultation in February 2006.  The examiner noted that 
there were multiple calluses on both feet and the Veteran 
reported that they effected his ambulation.  There were no open 
lesions, ulcerations, or infections of the skin.  X-rays showed 
there was a mild degree of bilateral hallux valgus deformity 
associated with a mild amount of arthritic changes involving the 
first MTP joints bilaterally.  Similar degenerative changes were 
present at the first interphalangeal joints.  

The Veteran underwent a VA examination in April 2007.  At that 
time, the Veteran reported having almost constant mild pain in 
both feet, but primarily in the soles and mid foot area.  The 
Veteran reported being able to do his routine daily activities 
and light duty jobs.  He stated, however, that his pain increased 
when he stood for more than half an hour or walked more than one 
mile at a time.  He was using prescription shoe inserts, and 
reported using a cane "on and off" for the last seven to eight 
years.  It was not painful for the Veteran to move his great toes 
actively or passively.  The dorsiflexion of both great toes was 
30 degrees and the plantar flexion 20 degrees.  An x-ray showed a 
"mild degree of bilateral hallux valgus deformity especially 
with mild amount arthritic changes involving the first 
metatarsophalangeal joints bilaterally."  Similar degenerative 
changes were present at the first interphalangeal joints.  The 
Veteran had multiple, tender calluses over both feet, but there 
was no bleeding, infection, or inflammation.  The examiner opined 
that the Veteran's left and right foot condition did not likely 
prevent him from performing daily routine activities or duties of 
sedentary jobs.  

The Board finds that the evidence of record shows that the 
Veteran's hallux valgus with tender callosities, right and left 
foot, most closely approximates a moderately severe injury 
consistent with a 20 percent disability evaluation.  For example, 
the VA examiner noted in 2005 that the Veteran's bilateral hallux 
valgus was increasing and that he was experiencing degenerative 
changes in the MTP joints.  The VA examiner in 2007 again noted 
the bilateral hallux valgus with further arthritic changes in the 
first MTP joints bilaterally.  There were also post-surgical 
changes and multiple calluses.  Additionally, the Board has 
considered the Veteran's statement at his December 2006 hearing 
that he could not "do the things I normally would be able to do... 
I can't go long distances or stay on my feet for a long time."  
He also testified that he had retired because he could not get 
around and function at the Bud Company where he worked, and that 
his foot pain was constant.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Accordingly, the Board finds that 
"moderately severe" symptoms associated with a rating of 20 
percent have been shown.  38 C.F.R. §§ 4.40, 4.45.

The Board has considered application of alternate rating codes to 
the Veteran's hallux valgus with tender callosities of the right 
and left foot, but a rating in excess of 20 percent is not 
warranted under other rating codes relating to the foot.  
Specifically, there is not a showing of claw foot or severe 
unilateral hallux valgus equivalent to amputation of the great 
toe.  The Veteran does not have hammer toe of all toes or 
malunion or nonunion of the tarsal or metarsal bones.  There is 
no acquired flatfoot or marked deformity.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-5283 (2009). 

Additionally, the rating schedule represent, as far as is 
practicable, the average impairment of earning capacity.  Ratings 
will generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 C.F.R. 
§ 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  Id.

Here, the rating criteria of "moderately severe" reasonably 
describe the Veteran's disability.  Additionally, the Board finds 
that there is no evidence that the Veteran's big toe or callus 
disabilities affect his ability to work.  Although the Veteran 
stated that he retired due to "the shape that my body is in 
now," the VA examiner stated in 2007 that his foot conditions 
did not prevent him from performing the duties of sedentary jobs.  
Therefore, given the lack of objective evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Court has held that the issue of a total disability 
rating based on individual unemployability (TDIU) is part of an 
increased rating claim when a request for TDIU is reasonably 
raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
In the present case, however, the Veteran has not explicitly 
raised the issue of TDIU. Likewise, the record does not 
reasonably raise the issue of TDIU. On the contrary, a VA 
examiner explicitly stated that the Veteran could perform the 
duties of sedentary jobs.  Accordingly, the Board finds that 
entitlement to TDIU has not been raised. 

In sum, applying the benefit-of-the-doubt rule, the Board finds 
that the preponderance of the evidence weighs in favor of the 
Veteran's claim for an increased rating for his service-connected 
hallux valgus with tender callosities, right and left foot.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an increased rating of 20 percent, but not 
greater, for hallux valgus with tender callosities, right foot, 
is granted.

Entitlement to an increased rating of 20 percent, but not 
greater, for hallux valgus 


with tender callosities, left foot, is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


